UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6003


GERALD WHITING,

                  Petitioner - Appellant,

          v.

HAROLD W. CLARK, Director of VA Department of Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00621-CMH-TCB)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Gerald Whiting, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Whiting seeks to appeal the district court’s order

dismissing      his      28     U.S.C.     § 2254      (2012)       petition     without

prejudice for failing to comply with a court order.                           This court

may   exercise    jurisdiction           only   over    final       orders,    28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders,

28    U.S.C.    § 1292    (2012);        Fed.   R.     Civ.    P.    54(b);    Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                             The

order Whiting seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                        See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).         Accordingly, we dismiss the appeal for lack of

jurisdiction     and     remand      the   case   to    the    district       court   with

instructions to allow Whiting to file an amended petition.                             See

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 630 (4th

Cir. 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court        and   argument    would    not    aid    the    decisional

process.



                                                              DISMISSED AND REMANDED




                                            2